              Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 1 of 92




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 AMERICAN PATENTS LLC,
                                                       CIVIL ACTION NO. 6:21-cv-637
       Plaintiff,
                                                       ORIGINAL COMPLAINT FOR
         v.                                            PATENT INFRINGEMENT

 SIERRA WIRELESS INC.,                                 JURY TRIAL DEMANDED

       Defendant.


                    ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff American Patents LLC (“American Patents” or “Plaintiff”) files this original

complaint against Defendant Sierra Wireless Inc. (“Sierra”), alleging, based on its own

knowledge as to itself and its own actions and based on information and belief as to all other

matters, as follows:

                                             PARTIES

       1.       American Patents is a limited liability company formed under the laws of the

State of Texas, with its principal place of business at 2325 Oak Alley, Tyler, Texas, 75703.

       2.       Sierra Wireless Inc. is a corporation duly organized and existing under the laws of

Canada having a place of business at 13811 Wireless Way, Richmond, BC, Canada.

       3.       Sierra and its affiliates are part of the same corporate structure and distribution

chain for the making, importing, offering to sell, selling, and/or using of the accused devices in

the United States, including in the State of Texas generally and this judicial district in particular.

       4.       Sierra and its affiliates share the same management, common ownership,

advertising platforms, facilities, distribution chains and platforms, and accused product lines and

products involving related technologies.
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 2 of 92




       5.      Thus, Sierra and its affiliates operate as a unitary business venture and are jointly

and severally liable for the acts of patent infringement alleged herein.

                                 JURISDICTION AND VENUE

       6.      This is an action for infringement of United States patents arising under 35 U.S.C.

§§ 271, 281, and 284–85, among others. This Court has subject matter jurisdiction of the action

under 28 U.S.C. § 1331 and § 1338(a).

       7.      This Court has personal jurisdiction over Sierra pursuant to due process and/or the

Texas Long Arm Statute because, inter alia, (i) Sierra has done and continues to do business in

Texas; and (ii) Sierra has committed and continues to commit acts of patent infringement in the

State of Texas, including making, using, offering to sell, and/or selling accused products in

Texas, and/or importing accused products into Texas, including by Internet sales and sales via

retail and wholesale stores, inducing others to commit acts of patent infringement in Texas,

and/or committing a least a portion of any other infringements alleged herein. In the alternative,

Sierra Wireless Inc. is subject to this Court’s specific personal jurisdiction consistent with the

principles of due process and the Federal Long-Arm Statute of Fed. R. Civ. P. 4(k)(2) because:

(1) it has substantial contacts with the United States and committed and/or induced acts of patent

infringement in the United States; and (2) it is not subject to jurisdiction in any state’s courts of

general jurisdiction.

       8.      Venue is proper as to Sierra Wireless Inc., which is organized under the laws of

Canada. 28 U.S.C. § 1391(c)(3) provides that “a defendant not resident in the United States may

be sued in any judicial district, and the joinder of such a defendant shall be disregarded in

determining where the action may be brought with respect to other defendants.”




                                                   2
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 3 of 92




                                           BACKGROUND

       9.      The patents-in-suit generally pertain to communications networks and other

technology used in “smart” devices such as smartphones, smart TVs, and smart appliances. The

technology disclosed by the patents was developed by personnel at Georgia Institute of

Technology (“Georgia Tech”), and Nokia Corporation (“Nokia”).

       10.     Georgia Tech is a leading public research university located in Atlanta, Georgia.

Founded in 1885, Georgia Tech is often ranked as one of the top ten public universities in the

United States. The patents from Georgia Tech (“the Mody patents”) were developed by a

professor and a graduate student in Georgia Tech’s Electrical and Computer Engineering

department. The undergraduate and graduate programs of this department are often ranked in the

top five of their respective categories.

       11.     The Mody patents are related to Multi-Input, Multi-Output (MIMO) technology.

The inventors of the Mody patents were at the forefront of MIMO, developing, disclosing, and

patenting a solution for achieving both time and frequency synchronization in MIMO systems.

The Mody patents (or the applications leading to them) have been cited during patent prosecution

hundreds of times, by numerous leading companies in the computing and communications

industries, including AMD, Alcatel Lucent, Altair, AT&T, Atheros, Blackberry, Broadcom,

Comcast, Ericsson, Facebook, HP, Hitachi, Huawei, Infineon, Intel, Interdigital, IBM, Kyocera,

Marvell, Matsushita, Mediatek, Motorola, NEC, Nokia, Nortel Networks, NXP, Panasonic,

Philips, Qualcomm, Realtek, Samsung, Sanyo, Sharp, Sony, STMicroelectronics, Texas

Instruments, and Toshiba.

       12.     Nokia is a Finnish multinational telecommunications, IT, and consumer

electronics company. Listed on both the Helsinki Stock Exchange and the New York Stock

Exchange, Nokia regularly makes the Fortune Global 500. Nokia has been the largest worldwide


                                                3
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 4 of 92




vendor of mobile phones and smartphones and has been a major contributor to the mobile phone

industry.

       13.     The patent developed at Nokia (“the Rauhala patent”) is related to reduction of

interference in receivers with multiple antennas. The inventors of the Rauhala patent have a

combined fifty plus years of experience at Nokia and were prolific inventors for Nokia. Inventor

Jyri Rauhala spent over 25 years at Nokia. Mr. Rauhala obtained a Master of Science in Applied

Electronics, Digital Electronics from Tampere University of Technology in Finland and is named

as an inventor on 15 U.S. patents. Inventor Olli-Pekka Lunden spent over 8 years at Nokia. Dr.

Lunden obtained a Doctor of Science in Technology, Radio Engineering from Aalto University

and is named as an inventor on 5 U.S. patents. Currently, Dr. Lunden works as a university

lecturer at Tampere University of Technology in Finland. Inventor Marko Erkkila spent over

twenty years at Nokia. Mr. Erkkila obtained a Master of Science in Digital Signal Processing,

Electronics, Computer Science from Tampere University of Technology in Finland and is named

as an inventor on 6 U.S. patents.

                                            COUNT I

                     INFRINGEMENT OF U.S. PATENT NO. 7,088,782

       14.     On August 8, 2006, United States Patent No. 7,088,782 (“the ‘782 Patent”) was

duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “Time And Frequency Synchronization In Multi-Input, Multi-Output (MIMO) Systems.”

       15.     American Patents is the owner of the ‘782 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘782 Patent against infringers, and to collect damages for all relevant times.




                                                 4
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 5 of 92




       16.    Sierra used products and/or systems including, for example, its Sierra AirLink

MG90, Sierra Airlink MP70, and EM LTE transceiver families of products, that include LTE

and/or 802.11n and above capabilities (“accused products”):




(Source : https://www.sierrawireless.com/products-and-solutions/routers-gateways/mg90/)




                                               5
            Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 6 of 92




(Source : https://www.sierrawireless.com/products-and-solutions/routers-gateways/mg90/)




(Source: https://www.sierrawireless.com/products-and-solutions/routers-gateways/mp70/)




                                              6
            Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 7 of 92




(Source: https://www.sierrawireless.com/products-and-solutions/routers-gateways/mp70/)




(Source : https://www.fujitsu.com/global/products/computing/pc/notebooks/lifebook-

u7511/index.html)




                                              7
            Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 8 of 92




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-LIFEBOOK_U7511.pdf)




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-LIFEBOOK_U7511.pdf)




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-LIFEBOOK_U7511.pdf)




(Source : https://www.fujitsu.com/global/products/computing/pc/tablets/stylistic-

q7311/index.html)




                                                8
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 9 of 92




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-STYLISTIC-Q7311.pdf)

       17.     By doing so, Sierra has directly infringed (literally and/or under the doctrine of

equivalents) at least Claim 30 of the ‘782 Patent. Sierra’s infringement in this regard is ongoing.

       18.     Sierra has infringed the ‘782 Patent by using the accused products and thereby

practicing a method for synchronizing a Multi-Input Multi-Output (MIMO) Orthogonal

Frequency Division Multiplexing (OFDM) system in time and frequency domains. For example,

the accused products support the LTE standard and MIMO technology. According to the LTE

standards, the physical layer performs various functions which include modulation and

demodulation of physical channels as well as time and frequency synchronization.




                                                 9
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 10 of 92




(Source : https://www.sierrawireless.com/products-and-solutions/routers-gateways/mg90/)




(Source: https://www.sierrawireless.com/products-and-solutions/routers-gateways/mp70/)




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-LIFEBOOK_U7511.pdf)




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-LIFEBOOK_U7511.pdf)




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-STYLISTIC-Q7311.pdf)



                                             10
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 11 of 92




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/15.00.00_60/ts_136302v150

       000p.pdf)




       (Source: https://in.mathworks.com/help/lte/ug/synchronization-signals-pss-and-sss.html)

       19.     The methods practiced by Sierra’s use of the accused products include producing

a frame of data comprising a training symbol that includes a synchronization component that aids

in synchronization, a plurality of data symbols, and a plurality of cyclic prefixes. For example,

the physical layer performs the modulation and demodulation of the physical channels. Further,


                                                11
            Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 12 of 92




it uses OFDM in the downlink physical channel. Hence, there would be OFDM modulators

present in transmitter of the apparatus (mobile devices such as the accused products) for

modulating the data signals. The physical layer transmits downlink frames that include data

symbols, pilot symbols such as PSS, SSS, reference symbols and cyclic prefixes for each

symbol.




       (Source: https://home.zhaw.ch/kunr/NTM1/literatur/LTE%20in%20a%20Nutshell%20-

       %20Physical%20Layer.pdf)




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

       000p.pdf)
                                                12
    Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 13 of 92




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.06.00_60/ts_136211v080

600p.pdf)




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.06.00_60/ts_136211v080

600p.pdf)




                                     13
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 14 of 92




       (Source: Fundamentals of LTE, Ghosh et al.)

       20.     The methods practiced by Sierra’s use of the accused products include

transmitting the frame over a channel. The data frames having cyclic prefixes and other OFDM

symbols are transmitted over a channel (e.g. PDCCH). Alternatively, on request from an

accused product, an LTE base station can act as a transmitter and transmit the frame over a

channel.




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

       000p.pdf)




                                               14
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 15 of 92




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/11.05.00_60/ts_136211v110

       500p.pdf)

       21.     The methods practiced by Sierra’s use of the accused products include receiving

the transmitted frame. For example, the receiving antennas of the accused products can receive

the transmitted frames for further processing.




(Source : https://www.sierrawireless.com/products-and-solutions/routers-gateways/mg90/)




                                                 15
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 16 of 92




(Source: https://www.sierrawireless.com/products-and-solutions/routers-gateways/mp70/)




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-LIFEBOOK_U7511.pdf)




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-LIFEBOOK_U7511.pdf)




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-STYLISTIC-Q7311.pdf)

       22.     The methods practiced by Sierra’s use of the accused products include

demodulating the received frame. For example, according to the LTE standards, the physical

                                              16
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 17 of 92




layer performs various functions which include modulation and demodulation of physical

channels. Hence, the received frame will be demodulated for further processing.




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/15.00.00_60/ts_136302v150

       000p.pdf)




                                              17
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 18 of 92




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/15.00.00_60/ts_136302v150

       000p.pdf)

       23.     The methods practiced by Sierra’s use of the accused products include

synchronizing the received demodulated frame to the transmitted frame such that the data

symbols are synchronized in the time domain and frequency domain. For example, according to

the LTE standards, the physical layer performs various functions which include frequency and

time synchronization. The procedure of achieving this time and frequency synchronizations is

called ‘Cell Search’.




                                              18
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 19 of 92




(Source : https://www.sierrawireless.com/products-and-solutions/routers-gateways/mg90/)




(Source: https://www.sierrawireless.com/products-and-solutions/routers-gateways/mp70/)




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-LIFEBOOK_U7511.pdf)
                                             19
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 20 of 92




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-LIFEBOOK_U7511.pdf)




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-STYLISTIC-Q7311.pdf)




(Source:

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/15.00.00_60/ts_136302v150000p.p

df)




                                             20
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 21 of 92




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/14.02.00_60/ts_136213v140200p.p

df)

       24.     The methods practiced by Sierra’s use of the accused products include wherein

the synchronizing in the time domain comprises coarse time synchronizing and fine time

synchronizing. For example, the physical layer performs time and frequency synchronization on

received frames using the cell search procedure. It uses primary and secondary synchronization

signals for time and frequency synchronization. The time synchronization includes coarse and

fine time synchronizations. The PSS and the SSS are and have been used for symbol timing and

radio frame timing respectively providing coarse and fine timing synchronization.




                                               21
    Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 22 of 92




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

000p.pdf)




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/14.02.00_60/ts_136213v140

200p.pdf)




                                     22
   Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 23 of 92




(Source: Multi-Carrier and Spread Spectrum Systems: From OFDM and MC-CDMA to

LTE and WiMAX, Fazel et. Al (2008))




(Source: Multi-Carrier and Spread Spectrum Systems: From OFDM and MC-CDMA to

LTE and WiMAX, Fazel et. Al (2008))




(Source: http://www.sharetechnote.com/html/BasicProcedure_LTE_TimeSync.html)


                                      23
    Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 24 of 92




(Source: https://www.mathworks.com/company/newsletters/articles/understanding-and-

demodulating-lte-signals.html)




(Source: 4G, LTE-Advanced Pro and The Road to 5G, Dahlman et al. (2016))




                                     24
    Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 25 of 92




(Source: Mobile Terminal Receiver Design: LTE and LTE-Advanced, Das, Sajal Kumar

(2017))




(Source: Mobile Terminal Receiver Design: LTE and LTE-Advanced, Das, Sajal Kumar

(2017))




                                    25
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 26 of 92




       (Source: Mobile Terminal Receiver Design: LTE and LTE-Advanced, Das, Sajal Kumar

       (2017))

       25.     Sierra has had actual knowledge of the ‘782 Patent at least as of the date when it

was notified of the filing of this action. By the time of trial, Sierra will have known and intended

(since receiving such notice) that its continued actions would infringe and actively induce and

contribute to the infringement of one or more claims of the ‘782 Patent.

       26.     Sierra has also indirectly and willfully infringed, and continues to indirectly and

willfully infringe, the ‘782 Patent, as explained further below in the “Additional Allegations

Regarding Infringement” section.

       27.     American Patents has been damaged as a result of the infringing conduct by

Sierra alleged above. Thus, Sierra is liable to American Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       28.     American Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘782 Patent.

                                            COUNT II

                     INFRINGEMENT OF U.S. PATENT NO. 7,310,304

       29.     On December 18, 2007, United States Patent No. 7,310,304 (“the ‘304 Patent”)

was duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “Estimating Channel Parameters in Multi-Input, Multi-Output (MIMO) Systems.”

       30.     American Patents is the owner of the ‘304 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘304 Patent against infringers, and to collect damages for all relevant times.


                                                 26
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 27 of 92




       31.     Sierra made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its Sierra AirLink MG90,

Sierra Airlink MP70, and Sierra EM LTE transceiver families of products, that include LTE

and/or 802.11n and above capabilities (“accused products”):




(Source : https://www.sierrawireless.com/products-and-solutions/routers-gateways/mg90/)




                                               27
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 28 of 92




(Source : https://www.sierrawireless.com/products-and-solutions/routers-gateways/mg90/)




(Source: https://www.sierrawireless.com/products-and-solutions/routers-gateways/mp70/)




                                             28
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 29 of 92




(Source: https://www.sierrawireless.com/products-and-solutions/routers-gateways/mp70/)




(Source : https://www.fujitsu.com/global/products/computing/pc/notebooks/lifebook-

u7511/index.html)




                                             29
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 30 of 92




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-LIFEBOOK_U7511.pdf)




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-LIFEBOOK_U7511.pdf)




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-LIFEBOOK_U7511.pdf)




(Source : https://www.fujitsu.com/global/products/computing/pc/tablets/stylistic-

q7311/index.html)




                                               30
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 31 of 92




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-STYLISTIC-Q7311.pdf)

       32.     By doing so, Sierra has directly infringed (literally and/or under the doctrine of

equivalents) at least Claim 1 of the ‘304 Patent. Sierra’s infringement in this regard is ongoing.

       33.     Sierra has infringed the ‘304 Patent by making, having made, using, importing,

providing, supplying, distributing, selling or offering for sale products including an Orthogonal

Frequency Division Multiplexing (OFDM) transmitter. For example, the accused products

support LTE standards with MIMO technology.




(Source : https://www.sierrawireless.com/products-and-solutions/routers-gateways/mg90/)




                                                31
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 32 of 92




(Source: https://www.sierrawireless.com/products-and-solutions/routers-gateways/mp70/)




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-LIFEBOOK_U7511.pdf)




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-LIFEBOOK_U7511.pdf)




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-STYLISTIC-Q7311.pdf)




                                             32
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 33 of 92




       (Source: https://sites.google.com/site/lteencyclopedia/lte-network-infrastructure-and-

       elements)

       34.     The accused products include an encoder configured to process data to be

transmitted within an OFDM system, the encoder further configured to separate the data onto

one or more transmit diversity branches (TDBs). Alternatively, on request from an accused

product, an LTE base station includes a transmitter in an OFDM system with an encoder

configured to process data to be transmitted within an OFDM system, the encoder further

configured to separate the data onto one or more transmit diversity branches (TDBs). For

example, according to the LTE standards, the physical layer performs FEC encoding on the

transmitting data. Hence, there is an encoder block at the transmitter end; additionally, transmit

diversity is performed at the transmitter end. The encoders output the data onto multiple transmit

chains (i.e. transmit diversity branches) for further processing.




                                                 33
            Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 34 of 92




      (Source:

      https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

      000p.pdf)




      (Source:

      https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.06.00_60/ts_136211v080

      600p.pdf)

      35.     The accused products include one or more OFDM modulators, each OFDM

modulator connected to a respective TDB, each OFDM modulator configured to produce a frame


                                            34
            Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 35 of 92




including a plurality of data symbols, a training structure, and cyclic prefixes inserted among the

data symbols. For example, the physical layer performs the modulation and demodulation of the

physical channels. Further, it uses OFDM in the downlink physical channel. Hence, there would

be OFDM modulators for modulating the data signals. The physical layer transmits frames of

data on the downlink that include cyclic prefixes, training symbols and other data groups.




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

       000p.pdf)




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

       000p.pdf)




                                                35
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 36 of 92




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.06.00_60/ts_136211v080

       600p.pdf)




       (Source: https://home.zhaw.ch/kunr/NTM1/literatur/LTE%20in%20a%20Nutshell%20-

       %20Physical%20Layer.pdf)

       36.     The accused products include one or more transmitting antennas in

communication with the one or more OFDM modulators, respectively, each transmitting antenna

configured to transmit the respective frame over a channel. Alternatively, on request from an

accused product, an LTE base station includes one or more transmitting antennas in

                                               36
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 37 of 92




communication with the one or more OFDM modulators, respectively, each transmitting antenna

configured to transmit the respective frame over a channel. The transmitting antennas in the base

station are connected to the OFDM modulators to get the OFDM frames for further transmission.




(Source: https://www.electronicdesign.com/communications/lte-requires-synchronization-and-

standards-support)




                                               37
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 38 of 92




(Source :

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/15.00.00_60/ts_136302v150000p.p

df)




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/11.05.00_60/ts_136211v110500p.p

df)

       37.     The accused products include wherein the training structure of each frame

includes a predetermined signal transmission matrix at a respective sub-channel, each training

structure adjusted to have a substantially constant amplitude in a time domain, and the cyclic

prefixes are further inserted within the training symbol, and wherein the cyclic prefixes within

the training symbol are longer than the cyclic prefixes among the data symbols, thereby

countering an extended channel impulse response and improving synchronization performance.

Alternatively, on request from an accused product, an LTE base station includes a transmitter in

an Orthogonal Frequency Division Multiplexing (OFDM) system, the transmitter comprising one

or more OFDM modulators configured to produce a frame including a plurality of data symbols,

a training structure, and cyclic prefixes inserted among the data symbols; wherein the training

structure of each frame includes a predetermined signal transmission matrix at a respective sub-

channel, each training structure adjusted to have a substantially constant amplitude in a time

domain, and the cyclic prefixes are further inserted within the training symbol, and wherein the

cyclic prefixes within the training symbol are longer than the cyclic prefixes among the data

symbols, thereby countering an extended channel impulse response and improving

                                                38
            Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 39 of 92




synchronization performance. For example, the physical layer performs precoding on both the

downlink by generating a precoding matrix (i.e. signal transmission matrix) which is transmitted

along with the data frames. Cyclic prefixes are added to the transmitting frames to help in frame

synchronization at the receiver end. The evidence shows that a cell-specific reference signal

acting as the training sequence are and have been used for channel estimation and are present in

the first symbol of the slots in the frame. Also, the evidence shows that the cyclic prefix in the

first symbol is longer than the cyclic prefix in the other data symbols. Thus, the cyclic prefix in

the training strucuture reference signals are longer than the cyclic prefixes in the other data

symbols. The primary synchronization signals and the cell specific reference signals are

generated using Zadoff-Chu sequences which have a constant amplitude.




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100000p.p

df)




                                                 39
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 40 of 92




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.06.00_60/ts_136211v080600p.p

df)




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.06.00_60/ts_136211v080600p.p

df)




                                           40
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 41 of 92




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.06.00_60/ts_136211v080600p.p

df)




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.06.00_60/ts_136211v080600p.p

df)




(Source: LTE and the Evolution to 4G Wireless: Design and Measurement Challenges, Wiley

(2013))




                                            41
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 42 of 92




(Source: https://home.zhaw.ch/kunr/NTM1/literatur/LTE%20in%20a%20Nutshell%20-

%20Physical%20Layer.pdf)




(Source: 3G Evolution: HSPA and LTE for Mobile Broadband, Dahlman, et al. (2010))




                                            42
          Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 43 of 92




(Source: https://home.zhaw.ch/kunr/NTM1/literatur/LTE%20in%20a%20Nutshell%20-

%20Physical%20Layer.pdf)




(Source: Mobile Terminal Receiver Design: LTE and LTE-Advanced, Das, Sajal Kumar (2017))




                                           43
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 44 of 92




(Source: Mobile Terminal Receiver Design: LTE and LTE-Advanced, Das, Sajal Kumar (2017))




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.06.00_60/ts_136211v080600p.p

df)




                                           44
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 45 of 92




(Source: http://www.rfwireless-world.com/Terminology/Zadoff-chu-sequence-LTE.html)

       38.     Sierra has had actual knowledge of the ‘304 Patent at least as of the date when it

was notified of the filing of this action. By the time of trial, Sierra will have known and intended

(since receiving such notice) that its continued actions would infringe and actively induce and

contribute to the infringement of one or more claims of the ‘304 Patent.

       39.     Sierra has also indirectly and willfully infringed, and continues to indirectly and

willfully infringe, the ‘304 Patent, as explained further below in the “Additional Allegations

Regarding Infringement” section.

       40.     American Patents has been damaged as a result of the infringing conduct by

Sierra alleged above. Thus, Sierra is liable to American Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       41.     American Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘304 Patent.




                                                45
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 46 of 92




                                           COUNT III

                     INFRINGEMENT OF U.S. PATENT NO. 7,706,458

       42.     On April 27, 2010, United States Patent No. 7,706,458 (“the ‘458 Patent”) was

duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “Time And Frequency Synchronization In Multi-Input, Multi-Output (MIMO) Systems.”

       43.     American Patents is the owner of the ‘458 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘458 Patent against infringers, and to collect damages for all relevant times.

       44.     Sierra made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its Sierra AirLink MG90,

Sierra Airlink MP70, and Sierra EM LTE transceiver families of products, that include LTE

and/or 802.11n and above capabilities (“accused products”):




                                                 46
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 47 of 92




(Source : https://www.sierrawireless.com/products-and-solutions/routers-gateways/mg90/)




                                             47
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 48 of 92




(Source : https://www.sierrawireless.com/products-and-solutions/routers-gateways/mg90/)




(Source: https://www.sierrawireless.com/products-and-solutions/routers-gateways/mp70/)




                                             48
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 49 of 92




(Source: https://www.sierrawireless.com/products-and-solutions/routers-gateways/mp70/)




(Source : https://www.fujitsu.com/global/products/computing/pc/notebooks/lifebook-

u7511/index.html)




                                             49
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 50 of 92




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-LIFEBOOK_U7511.pdf)




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-LIFEBOOK_U7511.pdf)




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-LIFEBOOK_U7511.pdf)




(Source : https://www.fujitsu.com/global/products/computing/pc/tablets/stylistic-

q7311/index.html)




                                               50
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 51 of 92




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-STYLISTIC-Q7311.pdf)

       45.     By doing so, Sierra has directly infringed (literally and/or under the doctrine of

equivalents) at least Claim 1 of the ‘458 Patent. Sierra’s infringement in this regard is ongoing.

       46.     Sierra has infringed the ‘458 Patent by making, having made, using, importing,

providing, supplying, distributing, selling or offering for sale products including an apparatus for

synchronizing a communication system. The accused product is a receiver in an apparatus for

synchronizing a communication system. An LTE compliant base station that is communicating

with an accused product can be part of the apparatus, acting as a transmitter. For example,

according to the LTE standards, the physical layer performs various functions which include

modulation and demodulation of physical channels, as well as time and frequency

synchronization.




                                                 51
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 52 of 92




(Source : https://www.sierrawireless.com/products-and-solutions/routers-gateways/mg90/)




(Source: https://www.sierrawireless.com/products-and-solutions/routers-gateways/mp70/)




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-LIFEBOOK_U7511.pdf)
                                             52
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 53 of 92




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-LIFEBOOK_U7511.pdf)




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-STYLISTIC-Q7311.pdf)




       (Source: https://www.electronicdesign.com/communications/lte-requires-

       synchronization-and-standards-support)




                                                53
    Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 54 of 92




(Source: https://sites.google.com/site/lteencyclopedia/lte-network-infrastructure-and-

elements)




                                        54
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 55 of 92




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/15.00.00_60/ts_136302v150

       000p.pdf)




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

       000p.pdf)

       47.     The accused products include a number (Q) of Orthogonal Frequency Division

Multiplexing (OFDM) modulators, each OFDM modulator producing a frame having at least one

inserted symbol, a plurality of data symbols, and cyclic prefixes. Alternatively, on being

requested by an accused product, an LTE base station acts as a transmitter and includes a number

(Q) of Orthogonal Frequency Division Multiplexing (OFDM) modulators, each OFDM

modulator producing a frame having at least one inserted symbol, a plurality of data symbols,

and cyclic prefixes. The LTE base station eNodeB acts as the transmitter for the OFDM frames.

The physical layer performs the modulation and demodulation of the physical channels. Further,

it uses OFDM in the downlink physical channel. Hence, there would be OFDM modulators for

                                                55
            Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 56 of 92




modulating the data signals at the base station. The physical layer transmits frames of data on the

downlink, that includes data symbols, synchronization symbols such as PSS, SSS and cyclic

prefixes.




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

       000p.pdf)




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

       000p.pdf)




                                                56
    Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 57 of 92




(Source:

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/15.00.00_60/ts_136302v150

000p.pdf)




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.06.00_60/ts_136211v080

600p.pdf)




                                     57
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 58 of 92




       (Source: https://home.zhaw.ch/kunr/NTM1/literatur/LTE%20in%20a%20Nutshell%20-

       %20Physical%20Layer.pdf)

       48.     The accused products include Q transmitting antennas, each transmitting antenna

connected to a respective OFDM modulator, the transmitting antennas configured to transmit a

respective frame over a channel. Alternatively, on being requested by an accused product, the

LTE base station can act as a transmitter and include Q transmitting antennas, each transmitting

antenna connected to a respective OFDM modulator, the transmitting antennas configured to

transmit a respective frame over a channel. The LTE base station eNodeB acts as the transmitter

for the data frames. The data frames having cyclic prefixes and other OFDM symbols are

transmitted over a channel (PDCCH, etc.). The transmitting antennas of a base station would

transmit multiple OFDM frames over a channel. Thus, these transmitting antennas would be

connected to OFDM modulators to get the OFDM frames for further transmission.

                                               58
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 59 of 92




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/11.05.00_60/ts_136211v110500p.p

df)




(Source :

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/15.00.00_60/ts_136302v150000p.p

df)

       49.     The accused products include a number (L) of receiving antennas for receiving

the transmitted frames. For example, the accused products comply with LTE standards and uses



                                              59
            Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 60 of 92




MIMO antenna system. These receiving antennas would receive the frames transmitted by the

base station.




(Source : https://www.sierrawireless.com/products-and-solutions/routers-gateways/mg90/)




(Source: https://www.sierrawireless.com/products-and-solutions/routers-gateways/mp70/)



                                             60
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 61 of 92




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-LIFEBOOK_U7511.pdf)




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-LIFEBOOK_U7511.pdf)




(Source : https://sp.ts.fujitsu.com/dmsp/Publications/public/ds-STYLISTIC-Q7311.pdf)

       50.     The accused products include L OFDM demodulators, each OFDM demodulator

corresponding to a respective receiving antenna, the L OFDM demodulators including a

synchronization circuit that processes the received frame in order to synchronize the received

frame in both time domain and frequency domain. For example, according to the LTE standards,

the physical layer performs various functions which include modulation and demodulation, as

well as frequency and time synchronization. Hence, there would be demodulator blocks and

synchronization circuits for performing these functions. The procedure of achieving time and

frequency synchronizations is called ‘Cell Search’.




                                                61
    Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 62 of 92




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

000p.pdf)




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/14.02.00_60/ts_136213v140

200p.pdf)




                                     62
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 63 of 92




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/15.00.00_60/ts_136302v150

       000p.pdf)

       51.     The accused products include wherein each of the L OFDM demodulators

comprises a pre-amplifier, a local oscillator, a mixer having a first input and a second input, the

first input connected to an output of the pre-amplifier, the second input connected to an output of

the local oscillator, an analog-to-digital converter (ADC) connected to an output of the mixer.

LTE devices generally include RF Front-end Modules. After the data is transmitted by the base

station, the data is received by a receiving antenna of the accused product for further processing.

To prevent the demodulator from demodulating the noise associated with the received signal, an

RF front end circuit is implemented to increase the SNR of demodulated signal. The RF front

end circuit generally consists of amplifiers, local oscillator, filters and mixers. The output from




                                                 63
            Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 64 of 92




the mixer is generally fed to an analog-to-digital converter (ADC). This RF front end circuit

generally lies at the start of the demodulation process.




       (Source: VLSI for Wireless Communication)




       (Source: VLSI for Wireless Communication)




       (Source: http://www.sharetechnote.com/html/RF_Introduction.html)




                                                 64
    Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 65 of 92




(Source: VLSI for Wireless Communication)




(Source: RF Imperfections in High-rate Wireless Systems: Impact and Digital

Compensation, Schenk (2008))




(Source: https://www.eetimes.com/document.asp?doc_id=1276331)


                                      65
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 66 of 92




       52.     The accused products include the synchronization circuit having one input

connected to an output of the ADC. According to the LTE standards, the physical layer performs

various functions which include frequency and time synchronization. The procedure of achieving

this time and frequency synchronizations is called ‘Cell Search’. Hence, there are

synchronization circuits for performing these functions. The synchronization circuit is connected

to an ADC.




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

       000p.pdf)




                                               66
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 67 of 92




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/14.02.00_60/ts_136213v140

       200p.pdf)

       53.     The accused products include a cyclic-prefix remover connected to an output of

the synchronization circuit, a serial-to-parallel converter connected to an output of the cyclic

prefix remover, and a discrete Fournier transform (DFT) stage connected to an output of the

serial-to-parallel converter, an output of the DFT stage connected to another input to the

synchronization circuit. Cyclic prefixes are added in the preamble for each transmitted frame.

In a general OFDM system, a cyclic prefix remover circuit would be present at the receiver end.

The output from the cyclic prefix remover circuit is fed to a serial-to-parallel converter for

performing a DFT operation on its output.




       (Source: https://home.zhaw.ch/kunr/NTM1/literatur/LTE%20in%20a%20Nutshell%20-

       %20Physical%20Layer.pdf)


                                                 67
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 68 of 92




       (Source: RF Imperfections in High-rate Wireless Systems: Impact and Digital

       Compression, Schenk, Tim)




       (Source: http://ijettjournal.org/volume-12/number-2/IJETT-V12P214.pdf)

       54.     Sierra has had actual knowledge of the ‘458 Patent at least as of the date when it

was notified of the filing of this action. By the time of trial, Sierra will have known and intended

(since receiving such notice) that its continued actions would infringe and actively induce and

contribute to the infringement of one or more claims of the ‘458 Patent.




                                                68
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 69 of 92




       55.     Sierra has also indirectly and willfully infringed, and continues to indirectly and

willfully infringe, the ‘458 Patent, as explained further below in the “Additional Allegations

Regarding Infringement” section.

       56.     American Patents has been damaged as a result of the infringing conduct by

Sierra alleged above. Thus, Sierra is liable to American Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       57.     American Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘458 Patent.

                                           COUNT IV

                     INFRINGEMENT OF U.S. PATENT NO. 6,847,803

       58.     On January 25, 2005, United States Patent No. 6,847,803 (“the ‘803 Patent”) was

duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “Method for Reducing Interference in a Receiver.”

       59.     American Patents is the owner of the ‘803 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘803 Patent against infringers, and to collect damages for all relevant times.

       60.     Sierra made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its Sierra AirLink MG90

family of products, that include 802.11ac beamforming capabilities (“accused products”):




                                                 69
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 70 of 92




(Source : https://www.sierrawireless.com/products-and-solutions/routers-gateways/mg90/)




                                             70
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 71 of 92




(Source : https://www.sierrawireless.com/products-and-solutions/routers-gateways/mg90/)




(Source : https://r-spectrum.com.au/equipment/modems/sierra-wireless-mg90-industrial-5g-

modem-2-gbs)




                                             71
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 72 of 92




(Source: https://www.networkworld.com/article/3445039/beamforming-explained-how-it-

makes-wireless-communication-faster.html)

       61.     By doing so, Sierra has directly infringed (literally and/or under the doctrine of

equivalents) at least Claim 1 of the ‘803 Patent. Sierra’s infringement in this regard is ongoing.

       62.     Sierra has infringed the ‘803 Patent by using the accused products and thereby

practicing a method for reducing interference in a receiver for receiving information in receiving

time slots, in which receiver signals are received with at least a first antenna (ANT1) and a

second antenna (ANT2). For example, the accused products are and have been used by Sierra to

implement the IEEE 802.11-2016 Standard, whose requirements were in effect five years before

the Complaint. Devices that can communicate using 802.11 protocol are known as Stations

(STAs). Multiple Input Multiple Output (MIMO) and Beamforming techniques are and have

been used by a STA with multiple antennas for steering the signals to each STA (“receiver”) for

reception. In such MIMO transmissions, the space-time streams in the transmitted signal would

be intended for reception by each STA in its corresponding time slots. These time slots at which

the STA receives the space-time streams with actual data information can be construed as

receiving time slots. Since, there are multiple antennas, when they transmit simultaneously, the

signal appears as interference at each of the receive antennas. Further, a STA will also be able to

identify the space-time streams intended for other STAs that act as interference. STA uses and

                                                72
            Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 73 of 92




has used the channel state information that is obtained by estimating a channel to reduce the

interference caused by other space time streams. The beamforming calibration procedures

(“method for reducing interference”) involves channel estimation and matrix calculations which

help in reducing the interference in a receiver. Indeed, the IEEE 802.11-2016 Standard shows

MIMO systems with two STAs (i.e., STA A and STA B) using multiple antennas (“a first

antenna (ANT1) and a second antenna (ANT2)”) for receiving transmitted signals.




       (Source : IEEE 802.11-2016 Standard, p. 2578)




       (Source : IEEE 802.11-2016 Standard, p. 2392)




       (Source : IEEE 802.11-2016 Standard, p. 2580)




                                                73
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 74 of 92




       (Source : https://www.pcmag.com/encyclopedia/term/sta)




       (Source : IEEE 802.11-2016 Standard, p. 2393)

       63.     The methods practiced by Sierra’s use of the accused products include methods

where signals are received with said first antenna (ANT1) and second antenna (ANT2) at

moments of time other than in said receiving time slot, when no information is being received.

For example, the accused products are and have been used by Sierra to implement the IEEE

802.11-2016 Standard, whose requirements were in effect five years before the Complaint. A

STA in that Standard transmits data in PHY Protocol Data Units (PPDUs). PPDUs can be

transmitted in High Throughput (HT) mode and Very High Throughput (VHT) mode. A Null

Data Packet (NDP) can be transmitted in both HT and VHT Modes. Training Fields (TFs) inside

the NDP carry no data related information and can be used as sounding PPDUs in beamforming

calibration procedures. Sounding PPDUs would help in channel estimation at the STA. Certain

TFs include the interference information which is and has been used as reference during

calibration procedures. The NDPs (“signals received”) in HT-PPDU and VHT PPDU format

includes several TFs which are and have been used as a reference for the receiver to perform

calibration/tuning. Thus, there is no actual data information that is received during the



                                                 74
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 75 of 92




beamforming calibration procedures (“at moments of time other than in said receiving time

slots”).




(Source : IEEE 802.11-2016 Standard, p. 2393)




(Source : IEEE 802.11-2016 Standard, p. 2347)




                                                75
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 76 of 92




(Source : IEEE 802.11-2016 Standard, p. 2514)




(Source : IEEE 802.11-2016 Standard, p. 2347)




(Source : IEEE 802.11-2016 Standard, p. 157)




(Source : IEEE 802.11-2016 Standard, p. 163)




                                                76
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 77 of 92




(Source : IEEE 802.11-2016 Standard, p. 2580)




(Source : IEEE 802.11-2016 Standard, p. 1485)

       64.     The methods practiced by Sierra’s use of the accused products include methods in

which a reference signal representing interference in said other time slot is formed and used for

the tuning of the receiver in said receiving time slots. For example, the accused products are and

have been used by Sierra to implement the IEEE 802.11-2016 Standard, whose requirements

were in effect five years before the Complaint. In that Standard, beamforming techniques are

used to improve the reception at a receiver STA. These techniques use the channel state

information and generate steering matrices for the transmission of data. There are two types of

beamforming methods described in the standard, Implicit feedback beamforming and Explicit

feedback beamforming. A steering matrix, Qk, is calculated in both beamforming methods.

Explicit feedback beamforming enables a beamformee i.e., receiving STA to calculate

                                                77
            Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 78 of 92




beamforming feedback matrix based on the received sounding packets/PPDUs. NDPs can be

used as sounding PPDUs and hence, no data/information is received during the beamforming

procedures. The Standard shows a scenario wherein STA A (transmit STA) transmits a sounding

packet (which can be NDP PPDU) that is used by STA B (receiving STA) to calculate a

beamforming feedback matrix Vk (“reference signal”). The feedback matrix is later sent to STA

A for determining a steering matrix which is used to tune and re-calibrate the receiver STA in

order to demodulate the transmitted signal. Implicit feedback beamforming enables STA to

estimate a MIMO channel and calculate channel matrices, based on a received sounding PPDU.

NDPs can be used as sounding PPDUs and hence, no data/information is received during the

beamforming procedures. The Standard shows a scenario wherein STA A and STA B (receiving

STA) follow beamforming calibration procedures using sounding PPDUs. STA A and STA B

will exchange sounding PPDUs (which can be NDP PPDUs), using which each of the STAs will

estimate respective channel matrices. Quantized estimates of the channel matrices (“reference

signal”) are sent from STA B to STA A. Later, STA A uses its local estimates and the received

quantized estimates from STA B to calculate set of correction matrices. These correction

matrices that are formed using the received quantized estimates, are applied at transmit side of a

STA to correct/tune the amplitude and phase differences in transmit and receive chains. All the

above discussed steps are performed as a part of beamforming calibration procedures using

sounding PPDUs. The Standard also shows equations for the received signal with beamforming.

The channel estimates and beamforming steering matrix are and have been used to tune and re-

calibrate the receiver in order to demodulate the transmitted signal.




                                                 78
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 79 of 92




(Source : IEEE 802.11-2016 Standard, p. 2392-2393)




(Source : IEEE 802.11-2016 Standard, p. 2393)




                                                79
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 80 of 92




(Source : IEEE 802.11-2016 Standard, p. 1477)




(Source : IEEE 802.11-2016 Standard, p. 1477)




(Source : IEEE 802.11-2016 Standard, p. 1477)



                                                80
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 81 of 92




(Source : IEEE 802.11-2016 Standard, p. 1477)




(Source : IEEE 802.11-2016 Standard, p. 2580)




                                                81
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 82 of 92




(Source : IEEE 802.11-2016 Standard, p. 2393)




(Source : IEEE 802.11-2016 Standard, p. 2395)




                                                82
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 83 of 92




(Source : IEEE 802.11-2016 Standard, p. 1475)




(Source : IEEE 802.11-2016 Standard, p. 2580)




                                                83
           Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 84 of 92




(Source : IEEE 802.11-2016 Standard, p. 2394)




(Source : IEEE 802.11-2016 Standard, p. 2401)




(Source : IEEE 802.11-2016 Standard, p. 2346)




                                                84
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 85 of 92




(Source : IEEE 802.11-2016 Standard, p. 2392-2393)




(Source : IEEE 802.11-2016 Standard, p. 2393)

       65.     American Patents only asserts method claims from the ‘803 Patent.

       66.     American Patents has been damaged as a result of the infringing conduct by

Sierra alleged above. Thus, Sierra is liable to American Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.


                                                85
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 86 of 92




       67.     American Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘803 Patent.

             ADDITIONAL ALLEGATIONS REGARDING INFRINGEMENT

       68.     In addition to any specific products mentioned above, the accused products also

include at least Sierra AirLink oMG2000, Sierra AirLink oMG500, Sierra AirLink ES450, Sierra

AirLink GL7x00, Sierra AirLink LX40 LTE, Sierra AirLink LX40 LTE-M, Sierra AirLink

LX60 LTE, Sierra AirLink LX60 LTE-M, Sierra AirLink MG90 LTE, Sierra AirLink MG90

LTE-A Pro, Sierra AirLink MP70 LTE-A, Sierra AirLink MP70 LTE-A Pro, Sierra AirLink

RV50X, Sierra AirLink RV55 LPWA, Sierra AirLink RV55 LTE, Sierra AirLink RV55 LTE-A

Pro, Sierra AirLink XR80, Sierra AirLink XR90, Sierra AirPrime AR7550, Sierra AirPrime

AR7552, Sierra AirPrime AR7558, Sierra AirPrime AR7582, Sierra AirPrime AR7584, Sierra

AirPrime AR7592, Sierra AirPrime AR7594, Sierra AirPrime BX3100, Sierra AirPrime

BX3105, Sierra AirPrime BX3210, Sierra AirPrime EM7305, Sierra AirPrime EM7345, Sierra

AirPrime EM7355, Sierra AirPrime EM7411, Sierra AirPrime EM7421, Sierra AirPrime

EM7430, Sierra AirPrime EM7431, Sierra AirPrime EM7455, Sierra AirPrime EM7511, Sierra

AirPrime EM7565, Sierra AirPrime EM7690, Sierra AirPrime EM9190, Sierra AirPrime

EM9191, Sierra AirPrime HL7518, Sierra AirPrime HL7519, Sierra AirPrime HL7548, Sierra

AirPrime HL7588, Sierra AirPrime HL7618, Sierra AirPrime HL7648, Sierra AirPrime HL7650,

Sierra AirPrime HL7688, Sierra AirPrime HL7692, Sierra AirPrime HL7718, Sierra AirPrime

HL7748, Sierra AirPrime MC7304, Sierra AirPrime MC7350, Sierra AirPrime MC7350L, Sierra

AirPrime MC7354, Sierra AirPrime MC7411, Sierra AirPrime MC7421, Sierra AirPrime

MC7430, Sierra AirPrime MC7455, Sierra AirPrime MC7475, Sierra AirPrime RC7611, Sierra

AirPrime RC7611-1, Sierra AirPrime RC7620, Sierra AirPrime RC7620-1, Sierra AirPrime


                                                86
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 87 of 92




RC7630, Sierra AirPrime RC7630-1, Sierra AirPrime WP7502, Sierra AirPrime WP7504, Sierra

AirPrime WP7504-1, Sierra AirPrime WP7601, Sierra AirPrime WP7601-1, Sierra AirPrime

WP7603, Sierra AirPrime WP7603-1, Sierra AirPrime WP7605, Sierra AirPrime WP7607,

Sierra AirPrime WP7607-1, Sierra AirPrime WP7609, Sierra AirPrime WP7609-1, Sierra

AirPrime WP7610, Sierra AirPrime WP7611, Sierra AirPrime WP7611-1 , Sierra AirPrime

WP7700, Sierra AirPrime WP7702, Sierra BX3105 development kit, Sierra FX30 LTE, Sierra

FX30 LTE-M, Sierra FX30S LTE, Sierra FX30S LTE-M, Sierra GL7500, Sierra GL7600, Sierra

GNX-5P LTE, Sierra GNX-5P LTE-M1, Sierra GNX-6 LTE, Sierra GNX-6 LTE-M1, Sierra

HL7800 LPWA, Sierra HL7800-M LPWA, Sierra HL7802 LPWA, Sierra mangOH Red -

WP7601-1, Sierra mangOH Red - WP7601-4, Sierra mangOH Red - WP7603-1, Sierra mangOH

Red - WP7603-4, Sierra mangOH Red - WP7607, Sierra mangOH Red - WP7608, Sierra

mangOH Red - WP7700, Sierra mangOH Red - WP7700 AT&T, Sierra mangOH Red -

WP7702, Sierra mangOH Red - WP7702 - Octave, Sierra mangOH Red - WP8548, Sierra

mangOH Yellow - WP7702_Soldered, Sierra OM500, Sierra Uplink 5500 LTE, Sierra Uplink

LTE30EX.

       69.     Sierra has also indirectly infringed the ‘782 Patent, the ‘304 Patent, and the ‘458

Patent by inducing others to directly infringe the ‘782 Patent, the ‘304 Patent, and the ‘458

Patent. Sierra has induced the end-users, Sierra’s customers, to directly infringe (literally and/or

under the doctrine of equivalents) the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent by using

the accused products.

       70.     Sierra took active steps, directly and/or through contractual relationships with

others, with the specific intent to cause them to use the accused products in a manner that

infringes one or more claims of the patents-in-suit, including, for example, Claim 30 of the ‘782

Patent, Claim 1 of the ‘304 Patent, and Claim 1 of the ‘458 Patent.


                                                 87
              Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 88 of 92




        71.      Such steps by Sierra included, among other things, advising or directing

customers and end-users to use the accused products in an infringing manner; advertising and

promoting the use of the accused products in an infringing manner; and/or distributing

instructions that guide users to use the accused products in an infringing manner.

        72.      Sierra has performed these steps, which constitute induced infringement, with the

knowledge of the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent and with the knowledge that

the induced acts constitute infringement.

        73.      Sierra was and is aware that the normal and customary use of the accused

products by Sierra’s customers would infringe the ‘782 Patent, the ‘304 Patent, and the ‘458

Patent. Sierra’s inducement is ongoing.

        74.      Sierra has also induced its affiliates, or third-party manufacturers, shippers,

distributors, retailers, or other persons acting on its or its affiliates’ behalf, to directly infringe

(literally and/or under the doctrine of equivalents) the ‘782 Patent, the ‘304 Patent, and the ‘458

Patent by importing, selling or offering to sell the accused products.

        75.      Sierra has at least a significant role in placing the accused products in the stream

of commerce in Texas and elsewhere in the United States.

        76.      Sierra directs or controls the making of accused products and their shipment to the

United States, using established distribution channels, for sale in Texas and elsewhere within the

United States.

        77.      Sierra directs or controls the sale of the accused products into established United

States distribution channels, including sales to nationwide retailers.

        78.      Sierra’s established United States distribution channels include one or more

United States based affiliates (e.g., at least Sierra Wireless America Inc.).




                                                    88
                Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 89 of 92




          79.     Sierra directs or controls the sale of the accused products nationwide through its

own websites as well as in nationwide retailers, including for sale in Texas and elsewhere in the

United States, and expects and intends that the accused products will be so sold.

          80.     Sierra took active steps, directly and/or through contractual relationships with

others, with the specific intent to cause such persons to import, sell, or offer to sell the accused

products in a manner that infringes one or more claims of the patents-in-suit, including, for

example, Claim 30 of the ‘782 Patent, Claim 1 of the ‘304 Patent, and Claim 1 of the ‘458

Patent.

          81.     Such steps by Sierra included, among other things, making or selling the accused

products outside of the United States for importation into or sale in the United States, or knowing

that such importation or sale would occur; and directing, facilitating, or influencing its affiliates,

or third-party manufacturers, shippers, distributors, retailers, or other persons acting on their

behalf or on behalf of Sierra, to import, sell, or offer to sell the accused products in an infringing

manner.

          82.     Sierra performed these steps, which constitute induced infringement, with the

knowledge of the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent and with the knowledge that

the induced acts would constitute infringement.

          83.     Sierra performed such steps in order to profit from the eventual sale of the

accused products in the United States.

          84.     Sierra’s inducement is ongoing.

          85.     Sierra has also indirectly infringed by contributing to the infringement of the ‘782

Patent, the ‘304 Patent, and the ‘458 Patent. Sierra has contributed to the direct infringement of

the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent by the end-user of the accused products.




                                                    89
                Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 90 of 92




          86.     The accused products have special features that are specially designed to be used

in an infringing way and that have no substantial uses other than ones that infringe the ‘782

Patent, the ‘304 Patent, and the ‘458 Patent, including, for example, Claim 30 of the ‘782 Patent,

Claim 1 of the ‘304 Patent, and Claim 1 of the ‘458 Patent.

          87.     The special features include improved wireless communication capabilities and

initiation and/or control of Internet streamed content used in a manner that infringes the ‘782

Patent, the ‘304 Patent, and the ‘458 Patent.

          88.     The special features constitute a material part of the invention of one or more of

the claims of the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent and are not staple articles of

commerce suitable for substantial non-infringing use.

          89.     Sierra’s contributory infringement is ongoing.

          90.     Furthermore, Sierra has a policy or practice of not reviewing the patents of others

(including instructing its employees to not review the patents of others), and thus has been

willfully blind of American Patents’ patent rights. See, e.g., M. Lemley, “Ignoring Patents,”

2008 Mich. St. L. Rev. 19 (2008).

          91.     Sierra’s actions are at least objectively reckless as to the risk of infringing valid

patents and this objective risk was either known or should have been known by Sierra.

          92.     Sierra has knowledge of the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent.

          93.     Sierra’s customers have infringed the ‘782 Patent, the ‘304 Patent, and the ‘458

Patent.

          94.     Sierra encouraged its customers’ infringement.

          95.     Sierra’s direct and indirect infringement of the ‘782 Patent, the ‘304 Patent, and

the ‘458 Patent is, has been, and/or continues to be willful, intentional, deliberate, and/or in

conscious disregard of American Patents’ rights under the patents.


                                                    90
             Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 91 of 92




       96.     American Patents has been damaged as a result of the infringing conduct by

Sierra alleged above. Thus, Sierra is liable to American Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                 CLARIFICATION REGARDING PATENT EXPIRATION

       97.     For the avoidance of doubt, American Patents does not seek relief under any

asserted patent for acts occurring after the expiration of that patent.

                                         JURY DEMAND

       American Patents hereby requests a trial by jury on all issues so triable by right.

                                     PRAYER FOR RELIEF

       American Patents requests that the Court find in its favor and against Sierra, and that the

Court grant American Patents the following relief:

       a.      Judgment that one or more claims of the ‘782 Patent, the ‘304 Patent, the ‘458

Patent, and the ‘803 Patent have been infringed, either literally and/or under the doctrine of

equivalents, by Sierra and/or all others acting in concert therewith;

       b.      A permanent injunction enjoining Sierra and its officers, directors, agents,

servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

concert therewith from infringement of the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent; or,

in the alternative, an award of a reasonable ongoing royalty for future infringement of the ‘782

Patent, the ‘304 Patent, and the ‘458 Patent by such entities;

       c.      Judgment that Sierra account for and pay to American Patents all damages to and

costs incurred by American Patents because of Sierra’s infringing activities and other conduct

complained of herein, including an award of all increased damages to which American Patents is

entitled under 35 U.S.C. § 284;


                                                  91
            Case 6:21-cv-00637 Document 1 Filed 06/21/21 Page 92 of 92




       d.     That American Patents be granted pre-judgment and post-judgment interest on the

damages caused by Sierra’s infringing activities and other conduct complained of herein;

       e.     That this Court declare this an exceptional case and award American Patents its

reasonable attorney’s fees and costs in accordance with 35 U.S.C. § 285; and

       f.     That American Patents be granted such other and further relief as the Court may

deem just and proper under the circumstances.

Dated: June 21, 2021                        Respectfully submitted,

                                            /s/ Zachariah S. Harrington
                                            Matthew J. Antonelli
                                            Texas Bar No. 24068432
                                            matt@ahtlawfirm.com
                                            Zachariah S. Harrington
                                            Texas Bar No. 24057886
                                            zac@ahtlawfirm.com
                                            Larry D. Thompson, Jr.
                                            Texas Bar No. 24051428
                                            larry@ahtlawfirm.com
                                            Christopher Ryan Pinckney
                                            Texas Bar No. 24067819
                                            ryan@ahtlawfirm.com

                                            ANTONELLI, HARRINGTON
                                            & THOMPSON LLP
                                            4306 Yoakum Blvd., Ste. 450
                                            Houston, TX 77006
                                            (713) 581-3000

                                            Stafford Davis
                                            State Bar No. 24054605
                                            sdavis@stafforddavisfirm.com
                                            Catherine Bartles
                                            Texas Bar No. 24104849
                                            cbartles@stafforddavisfirm.com
                                            THE STAFFORD DAVIS FIRM
                                            815 South Broadway Avenue
                                            Tyler, Texas 75701
                                            (903) 593-7000
                                            (903) 705-7369 fax

                                            Attorneys for American Patents LLC


                                                92
